885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Lee ALSTON, Petitioner-Appellant,v.Sam SAMPLES, Warden, W.S. Willingham, Respondents-Appellees.Ronnie Lee ALSTON, Petitioner-Appellant,v.Sam SAMPLES, Warden, Federal Correctional Institution,Respondent-Appellee.
No. 88-7749.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1989.Decided Sept. 13, 1989.

Ronnie Lee Alston, appellant pro se.
James Gordon Carpenter, Office of the United States Attorney, for appellee.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronnie Lee Alston appeals from two judgments of the district court, each refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  We affirm.  Our review of the records in both cases discloses that Alston was not denied due process in the two disciplinary hearings he received at the Federal Correctional Institution in Butner, North Carolina.  The claim that his transfer from the Federal Correctional Institution in Lexington, Kentucky, denied him access to the courts is without merit;  the district court in the Eastern District of Kentucky retained jurisdiction over the habeas corpus petition he had filed there.    Santillanes v. U.S. Parole Commission, 754 F.2d 887, 888 (10th Cir.1985).  The Attorney General may in his discretion transfer prisoners within the federal prison system at any time.  18 U.S.C. Sec. 4082(b);  Brown-Bey v. United States, 720 F.2d 467 (7th Cir.1983).  If Alston is attempting to attack the validity of his guilty plea on the ground that confinement at FCI-Lexington was a term of his plea agreement, that claim cannot be maintained under Sec. 2241, but must be brought in a motion filed under 28 U.S.C. Sec. 2255 in the sentencing court.


2
Accordingly, we affirm the judgments of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
No. 88-7749--AFFIRMED.


4
No. 88-7750--AFFIRMED.